Name: 2003/682/CFSP: Council Decision 2003/682/CFSP of 29 September 2003 concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPOL) in the Former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: Europe;  cooperation policy;  personnel management and staff remuneration;  economic geography
 Date Published: 2003-10-01

 Avis juridique important|32003D06822003/682/CFSP: Council Decision 2003/682/CFSP of 29 September 2003 concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPOL) in the Former Yugoslav Republic of Macedonia Official Journal L 249 , 01/10/2003 P. 0070 - 0070Council Decision 2003/682/CFSPof 29 September 2003concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPOL) in the Former Yugoslav Republic of MacedoniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 23(2) thereof,Having regard to Joint Action 2003/681/CFSP of 29 September 2003 on the European Union Police Mission in the Former Yugoslav Republic of Macedonia (EUPOL "Proxima")(1), and in particular Article 5 thereof,Whereas:(1) Article 5 of Joint Action 2003/681/CFSP provides that the Council, upon a proposal by the Secretary-General/High Representative, should appoint a Head of Mission/Police Commissioner.(2) The Secretary-General/High Representative has proposed the appointment of Mr Bart D'HOOGE,HAS DECIDED AS FOLLOWS:Article 1Mr Bart D'HOOGE is hereby appointed Head of Mission/Police Commissioner of the EUPOL "Proxima" as from 15 December 2003. Until that date, he shall act as the Police Head of Mission/Head of the Planning Team.Article 2This Decision shall take effect on the day of its adoption.It shall apply until 14 December 2004.Article 3This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 29 September 2003.For the CouncilThe PresidentF. Frattini(1) See page 66 of this Official Journal.